Case 20-41308      Doc 379     Filed 04/27/20 Entered 04/27/20 16:04:17          Main Document
                                           Pg 1 of 6


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                        Chapter 11
      In re:
                                                        Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                        Jointly Administered
                           Debtors.



                             CERTIFICATE OF PUBLICATION

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         This Certificate of Publication includes a sworn statement verifying that the Notice of
 Deadlines for Filing Proofs of Claims as conformed for publication, was published on April 21,
 2020, in the national edition of the New York Times as described in the sworn statement attached
 hereto as Exhibit A.

        In addition to the above, the notice was also published in the St. Louis Post-Dispatch on
 April 21, 2020 and a copy of the extracted notice is attached as Exhibit B.


 Dated: April 27, 2020
                                                             /s/ Kelsey L. Gordon
                                                             Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 27, 2020, by Kelsey L. Gordon proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                                                                       SRF 41399
Case 20-41308   Doc 379   Filed 04/27/20 Entered 04/27/20 16:04:17   Main Document
                                      Pg 2 of 6


                                    Exhibit A
Case 20-41308   Doc 379   Filed 04/27/20 Entered 04/27/20 16:04:17   Main Document
                                      Pg 3 of 6
                                                Case 20-41308                Doc 379       Filed 04/27/20            Entered 04/27/20 16:04:17                      Main Document
CMYK                                                           Nxxx,2020-04-21,B,003,Bs-BW,E1
                                                                                      Pg 4 of 6


                                                                                THE NEW YORK TIMES BUSINESS TUESDAY, APRIL 21, 2020                                                                                                                            N                                                      B3



                                                                                                       VIRUS FALLOUT




When Will Business Trips Come Back?
They will. But when they do, airlines, hotels and travelers must adapt to a changed landscape.
                                                                                                                                                                                                                                 “since leisure travelers don’t have the
Jane L. Levere                                                                                                                                                                                                                   money to travel at any price.” But, she
ITINERARIES
                                                                                                                                                                                                                                 added, corporate travel may never
                                                                                                                                                                                                                                 “fully recover.”
                                                                                                                                                                                                                                    Mr. Harteveldt said the recovery of
Business travel worldwide has basically                                                                                                                                                                                          the air travel system could be spotty,
come to a standstill in the coronavirus                                                                                                                                                                                          especially if travelers were fearful of
pandemic.                                                                                                                                                                                                                        visiting current virus hot spots like
   When it will come back, and in what                                                                                                                                                                                           New York, or going through hub air-
form, is anybody’s guess.                                                                                                                                                                                                        ports there.
   “Everyone will have to learn how to                                                                                                                                                                                              He predicted that airline service
be comfortable around people, espe-                                                                                                                                                                                              could initially be reinstated piecemeal,
cially in large airports, on crowded                                                                                                                                                                                             determined by health conditions in
planes, and in very large convention                                                                                                                                                                                             each state or country. And he anticipat-
hotels and resorts,” said Henry                                                                                                                                                                                                  ed that carriers would rebuild their
Harteveldt, founder of Atmosphere                                                                                                                                                                                                systems “at a lower level of operation”
Research Group, a travel analysis firm                                                                                                                                                                                           that could last six to 18 months.
in San Francisco.                                                                                                                                                                                                                   Mr. Derchin said he thought that the
   In a survey this month by the Global                                                                                                                                                                                          airlines’ current cash crunch would
Business Travel Association, a trade                                                                                                                                                                                             speed up their retirement of older, less
group for corporate travel managers,                                                                                                                                                                                             fuel-efficient airplanes. American has
nearly all its members said their em-                                                                                                                                                                                            already said it was accelerating retire-
ployers had canceled or suspended all                                                                                                                                                                                            ment of those planes, as have Lufthan-
or most previously booked or planned                                                                                                                                                                                             sa, KLM and Virgin Atlantic.
international business travel, while 92                                                                                                                                                                                             Evan Konwiser, executive vice presi-
percent said all or most domestic busi-                                                                                                                                                                                          dent of product and strategy for Ameri-
ness travel had been canceled or sus-                                                                                                                                                                                            can Express Global Business Travel,
pended.                                                                                                                                                                                                                          another large travel management com-
   “The current crisis,” said John Sny-                                                                                                                                                                                          pany, predicted that new procedures
der, chief executive of BCD Travel, one                                                                                                                                                                                          could be tacked onto existing airport
of the largest travel management com-                                                                                                                                                                                            security measures, including the taking
panies, “is like nothing we’ve ever seen                                                                                                                                                                                         of passengers’ temperature before
before.”                                                                                                                                                                                                                         departure or upon arrival.
   The latest findings of STR, a lodging                                                                                                                                                                                            Mr. Snyder said he expected that
research company, were equally stun-                                                                                                                                                                                             BCD’s corporate customers would put
ning: In the week that ended April 11,                                                                                                                DEMETRIUS FREEMAN FOR THE NEW YORK TIMES
                                                                                                                                                                                                                                 even more emphasis on risk manage-
hotel occupancy in the United States                                                                                                                                                                                             ment and the well-being of their trav-
was down 70 percent from the same                                                                                                              Signs and spaced-out floor markers, above,                                        elers.
week in 2019, to 21 percent, and hotels’                                                                                                       posted in the lobby controlling the flow at                                          The travel experts also said the pan-
revenue per available room, the major                                                                                                          the Four Seasons Hotel in New York. At                                            demic would affect meeting and con-
barometer of profitability, was down 84                                                                                                        left, an empty Terminal 1 at Kansai                                               vention travel, which they said would
percent to $15.61.                                                                                                                             International Airport in Osaka, Japan.                                            probably come back after individual
   These declines, said Jan Freitag,                                                                                                                                                                                             business travel.
senior vice president of STR, are the                                                                                                                                                                                               One of the biggest unknowns is the
                                                                                                                                                  As to hotels, Mr. Freitag of STR wrote                                         possible long-term impact of the cur-
“steepest” ever measured by the firm,
                                                                                                                                               in an article this month, “Brands and                                             rent widespread use of videoconferenc-
whose data goes back to 1987.
                                                                                                                                               hotels will need to convince the trav-                                            ing tools, like GoToMeeting, Webex and
   About a third of the association’s
                                                                                                                                               elers that have not yet been infected                                             Zoom.
corporate travel managers said they
                                                                                                                                               that their hotels are safe spaces.” He                                               Mr. Derchin, for one, said the longer
expected business travel to resume in
the next two months, while about one-                                                                                                          added that hotel operators would have                                             “we have the quarantine,” the more
fifth said in three months. Another 16                                                                                                         to “come up with new and novel ways                                               people who hadn’t used such tools
percent didn’t even hazard a guess.                                                                                                            to communicate to guests that the                                                 previously “will get used to it.”
   A poll this month of 106 corporate                                                                                                          surfaces, door handles, phone receivers                                              That, he said, could lead to a possible
travel managers who work for BCD                                                                                                               and toilet seats are clean and free from                                          decline in the growth of international
clients found similar pessimism about                                                                                                          the virus.”                                                                       business travel — particularly to large
any quick return, with a little over 40                                                                                                           Mr. Freitag said in the article that his                                       hubs like London, Paris, Frankfurt,
percent saying they expected business                                                                                                          firm was predicting that revenue per                                              Miami, Los Angeles and Tokyo — and
travel to return to former levels this                                                                                                         available room this year would be down                                            thus in demand for wide-body aircraft.
year. Another 10 percent predicted that                                                                                                        50 percent from last year, “with a sharp                                             Mr. Snyder said that although compa-
it would not fully return until at least                                                                                                       rebound” of 63 percent in 2021. “These                                            nies would take a closer look at virtual
                                                                                                           HIROKO MASUIKE/THE NEW YORK TIMES
2022, while 3 percent said it would                                                                                                            numbers are in flux, but the tenor of the                                         meetings, “the value of in-person meet-
never return.                                 middle seats on flights, said Michael          “discounts like you’ve never seen be-             prognostications is clear: This is tem-                                           ings can’t be replaced by technology.”
   “Business travel won’t come back           Derchin, an airline analyst, although          fore, since they will be desperate to get         porary disruption. Severe, yes. Deadly,                                              Mr. Konwiser predicted that confer-
before we hear from public health offi-       that’s easy to do when planes are flying       people back on planes.”                           yes. But nonetheless temporary. With                                              ences for a mix of virtual and in-person
cials that it’s safe to travel,” Mr.          with a lot of empty seats.                        And expect efforts to promote cleanli-         that in mind, it is not too hard to imag-                                         attendees could become more popular.
Harteveldt said. “Once we hit the point          He predicted that after stay-at-home        ness.                                             ine recovery scenarios that will point at                                            “People will still need to network,
where the virus is contained and, hope-       orders are lifted, airlines “will do a lot        In late March, Delta announced that            prolonged, slowed growth for the U.S.                                             learn, build relationships,” he said.
fully, treatment is available, I believe      of soul-searching about what the nature        it was extending to all aircraft a clean-         hotel industry.”                                                                  “None of this will change. There will
business travel will start to resume,         of travel will be going forward.” They         ing process previously used on interna-              The recovery of the airline industry                                           probably be less density and more hand
assuming the economy hasn’t gone into         may even re-evaluate how they seat             tional planes: a nightly “fogging” pro-           may have a different trajectory.                                                  sanitizer.”
a deep recession or, worse, a depres-         passengers to provide more space, if           gram, which involves spraying high-                  Helane Becker, who follows U.S.                                                   But Mr. Harteveldt said he did not
sion.”                                        social distancing becomes the “new             grade disinfectant, effective against             airlines for the financial services com-                                          expect videoconferencing to replace
   And regardless of timing, experts          normal,” he said.                              communicable diseases. It will fog                pany Cowen, said she believed it could                                            business travel.
anticipate both short- and long-term             Paul Metselaar, chief executive of          planes before every flight by early May,          take two to five years for traffic to                                                “People are social animals,” he said.
changes in business travel.                   Ovation Travel Group, a corporate              it said. It is also disinfecting high-touch       return to “some level we could call                                               “A lot of businesspeople enjoy traveling.
   Airlines including American, Delta         travel agency in New York, said he             areas like tray tables, armrests and              normal.” She expects corporate travel                                             I suspect their spouses also can’t wait
and Lufthansa are already blocking            anticipated that carriers would offer          seat-back pockets before every flight.            will bounce back before leisure travel,                                           for them to get back on the road.”

                                                                                                                                                                             UNITED STATES BANKRUPTCY COURT                                    an explanation as to why the documents are not available.
                                                                                                                                                                 EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION                                    Except as otherwise set forth in the Bar Date Order,all claimants assert-



A Very Contradictory Stock Market Rally
                                                                                                                                                                                                       ) Chapter 11                            ingaclaimagainstmorethanoneDebtormustfileaseparateproofofclaim
                                                                                                                                                               In re:                                  )                                       with respect to each such Debtor and identify on each proof of claim the
                                                                                                                                                               FORESIGHT ENERGY LP, et al., ) Case No. 20-41308-659                            particularDebtoragainstwhichsuchclaimisassertedandthecasenumber
                                                                                                                                                                                     Debtors.              (Jointly Administered)
                                                                                                                                                                                                       ) Related Docket No.: 30                for that particular Debtor. If any proof of claim does not clearly specify the
                                                                                                                                                               NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM                               name of the Debtor against which the claim is asserted (including listing
                                                                                                                                                              PLEASE TAKE NOTICE OF THE FOLLOWING:                                             multiple Debtors), that proof of claim shall be administered as though it
       By MATT PHILLIPS                                                                                              stock’s value by comparing the                On April 14, 2020, the United States Bankruptcy Court for the Eastern       was filed against Foresight Energy LP (Case No. 20-41308-659), unless a
                                                                                                                                                              District of Missouri (the “Court”) entered an order (Docket No. 322) (the        single different case number is clearly specified. Notwithstanding the fore-
Less than a month ago, the stock                                                                                     price of a share with its earnings.      “Bar Date Order”) establishing certain deadlines for the filing of Proofs        going, the failure of any entity to file its proof of claim against the correct
                                                                                                                                                                                                                                               Debtor shall not constitute cause to expunge the proof of claim. Rather,
market was in free fall, as a tor-                                                                                   The higher the ratio, the more ex-       of Claim in the chapter 11 cases of Foresight Energy LP and certain of its
                                                                                                                                                              direct and indirect subsidiaries listed below (collectively, the “Debtors”):     the Debtors may seek to reclassify the proof of claim so that the claim is
rent of bad news about the coro-                                                                                     pensive the stock is considered.         Debtor’sName,Debtor’s Case Number: ForesightEnergyLP,20-41308;                   asserted against the proper Debtor on notice to the affected claimant.
                                                                                                                                                                                                                                                   Any entity asserting a Rejection Damages Claim with an administrative
                                                                                                                                                              Foresight Energy GP LLC, 20-41309; Foresight Energy LLC, 20-41312;
navirus pandemic and its eco-                                                                                        The calculation can be applied to        Foresight Energy Employee Services Corporation, 20-41316; Foresight              claimcomponent mustfile as part of its proof ofclaim a detailed statement
                                                                                                                                                                                                                                               describing the nature and basis of any portion of the Rejection Damages
nomic fallout drove investors to                                                                                     all 500 companies in the index to        Energy Services LLC,20-41319;Foresight Receivables LLC,20-41321;Sugar
                                                                                                                                                                                                                                               Claim asserting an administrative priority under Bankruptcy Code section
                                                                                                                                                              Camp Energy,LLC,20-41336;Macoupin Energy LLC,20-41331;Williamson
dump stocks. Just as swiftly, the                                                                                    assess whether the market as a           Energy, LLC, 20-41327; Foresight Coal Sales LLC, 20-41323;Tanner Energy          503(b) (the“Administrative Claim Supplement”).
                                                                                                                                                              LLC, 20-41317; Sitran LLC, 20-41310; Seneca Rebuild LLC, 20-41311;                   Under the Bar Date Order, the filing of a proof of claim form, along
market has rebounded, even as                                                                                        whole is overvalued or underval-         Oeneus LLC, 20-41313; Adena Resources, LLC, 20-41314; Hillsboro                  with an attached Administrative Claim Supplement, if applicable, shall
millions of people lose their jobs                                                                                   ued.                                     Transport LLC,20-41318;American Century Transport LLC,20-41322;Akin              be deemed to satisfy the procedural requirements for the assertion of a
                                                                                                                                                                                                                                               Rejection Damages Claim (including any administrative claim included
                                                                                                                                                              Energy LLC,20-41326;American Century Mineral LLC,20-41330;Foresight
every week and the country is                                                                                           When investors are optimistic         Energy Finance Corporation, 20-41333; Foresight Energy Labor LLC,                therein). All other administrative claims under Bankruptcy Code sec-
                                                                                                                                                                                                                                               tion503(b)mustbemadebyseparaterequestsforpaymentinaccor-
destined for a recession.                                                                                            about future earnings, they’re           20-41337; Viking Mining LLC, 20-41325; M-Class Mining, LLC, 20-41335;
                                                                                                                                                              MaRyan Mining LLC,20-41320;Mach Mining,LLC,20-41338;Logan Mining                 dance with Bankruptcy Code section 503(a) and shall not be deemed
   Can the rally be trusted?                                                                                         more willing to pay higher prices        LLC,20-41325;LD Labor Company LLC,20-41324;Coal Field Repair Services            proper if made by proof of claim. No deadline has been established for
                                                                                                                                                                                                                                               the filing of administrative claims other than (a) claims under Bankruptcy
                                                                                                                                                              LLC, 20-41329; Coal Field Construction Company LLC, 20-41334; Hillsboro
   The word on Wall Street is a ten-                                                                                 for expected earnings, generating        Energy LLC,20-41328.                                                             Code section 503(b)(9) and (b) any portion of a Rejection Damages Claim
                                                                                                                                                                                                                                               seeking administrative priority,which claims must be filed by the General
tative yes. More people are em-                                                                                      a higher price-to-earnings ratio —            More information can be obtained, free of charge, from
                                                                                                                                                                                                                                               Bar Date and the Rejection Bar Date,respectively.
                                                                                                                                                              the website maintained by the Debtors’ claims, noticing and
bracing the idea that stocks have                                                                                    sometimes just called the P/E ra-        balloting agent, Prime Clerk LLC (“Prime Clerk”), at https://cases.                  D. WHEN AND WHERE TO FILE. Claimants must submit Proofs
                                                                                                                                                                                                                                               of Claim either (a) through the CM/ECF system on the Court’s website at
“bottomed” — investor parlance                                                                                       tio. When they’re pessimistic,           primeclerk.com/foresightenergy (the“Prime Clerk Website”).
                                                                                                                                                                   By the Bar Date Order, the Court established: (i) May 26, 2020 at           https://www.moeb.uscourts.gov/electronic-filing; or (b) electronically
for the lowest the market will go —                                                                                  they’re less likely to pay a lot for     11:59 p.m., prevailing Central Time (the “General Bar Date”), as the             using the Electronic Proof of Claim (ePOC) Program on the Court’s website
                                                                                                                                                                                                                                               at https://www.moeb.uscourts.gov/epoc-electronic-proof-claim-filing;or
                                                                                                                                                              general deadline for entities to file Proofs of Claim in the Debtors’cases for
and won’t fall below the depths                                                                                      the earnings that have been fore-        claims against the Debtors that arose or are deemed to have arisen prior to      (c) by first-class mail or overnight courier to Clerk of the Bankruptcy Court,
                                                                                                                                                                                                                                               Eastern District of Missouri, 111 S.10th St., 4th Floor, St.Louis, MO 63102; or
they reached on March 23, when                                                                                       cast, in part because they’re skep-      the date on which the Debtors filed their chapter 11 petitions, March 10,
                                                                                                                                                                                                                                               (d) by first-class mail, overnight courier, or hand-delivery to Foresight
                                                                                                                                                              2020 (the “Petition Date”); and (ii) September 8, 2020 at 11:59 p.m.,
the S&P 500 stock index was 34                                                                                       tical those earnings will be             prevailing Central Time (the“Governmental Bar Date”), as the general             Energy LP Claims Processing Center, c/o Prime Clerk LLC, 850 3rd
                                                                                                                                                              deadline for governmental units to file Proofs of Claim in the Debtors’cases     Avenue, Suite 412, Brooklyn, NY 11232. Proofs of claim must be actu-
percent below its high from just                                                                                     produced. That typically results in      for claims against the Debtors that arose or are deemed tohave arisen prior      ally received by 11:59 p.m., prevailing Central Time, on or before the
                                                                                                                     a low P/E ratio.                         to the Petition Date.As described below,the BarDateOrder also establishes        applicable Bar Date. Proofs of claim may NOT be delivered by fac-
over a month earlier.                                                                                                                                         different bar dates for certain categories of claims.                            simile or electronic mail transmission. Any facsimile or electronic mail
   Don’t celebrate just yet: Even if                                                                  YAREK WASZUL
                                                                                                                        When the market collapsed last             As used in this Notice, the terms“claim,”“entity,”“governmental unit,”      submission will not be accepted and will not be deemed filed until a proof
                                                                                                                                                                                                                                               of claim is submitted by one of the approved methods described above.
they don’t anticipate another                                                                                        month, the P/E ratio plummeted.          and“person”have the meanings given to them under applicable sections
                                                                                                                                                              of title 11 of the United States Code (the“Bankruptcy Code”).                        Proof of claim forms will be docketed and maintained by the Court with
sharp plunge, most observers             Initially, as the outbreak spread    off guard and helping the S&P 500      But it began rising in recent                 A. THE BAR DATES.The Bar Date Order establishes the following bar           a duplicate claims register maintained by the Debtors’claims agent,Prime
                                                                                                                                                                                                                                               Clerk. If you wish to receive acknowledgement of the Court’s or Prime
                                                                                                                                                              dates for filing Proofs of Claim or requests for payment of certain adminis-
hardly expect the market to soar,      across the country, forcing local      reclaim more than half its previ-      weeks, and could climb further if        trative expenses in these cases (collectively,the“Bar Dates”):                   Clerk’s receipt of a proof of claim, you must submit to the Court or Prime
                                                                                                                                                                                                                                               Clerk by the applicable Bar Date and concurrently with your original proof
either. Investors who are wading       governments to shut down econo-        ous losses.                            the market merely remains                     1. The General Bar Date. Pursuant to the Bar Date Order, except as
                                                                                                                                                                                                                                               of claim:(a) a copy of the original proof of claim; and (b) a self-addressed,
                                                                                                                                                              described below, all entities holding claims (whether secured, unsecured,
back into the water are getting        mies and people to stay at home,          In recent days, though, stocks      steady.                                  priority or unsecured priority, including section 503(b)(9) claims) against      postage prepaid return envelope.
                                                                                                                                                              the Debtors that arose or are deemed to have arisen prior to the com-                E. CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY
confusing signals: Quarterly           the market’s reaction was unani-       have settled into a middle zone:          The reason: Public companies          mencement of these cases are required to file Proofs of Claim by May 26,         THE APPLICABLE BAR DATE. EXCEPT AS OTHERWISE SET FORTH IN THE
                                                                                                                     are beginning to report their first-                                                                                      BAR DATE ORDER,ANY ENTITYTHAT IS REQUIREDTO FILE A PROOF OF CLAIM
earnings are shrinking and corpo-      mous. Starting in late February,       far from the low levels that clearly                                            2020 at 11:59 p.m., prevailing Central Time. The General Bar Date
                                                                                                                                                              applies to all types of claims against the Debtors that arose prior to the       WITH RESPECT TO A PARTICULAR CLAIM AGAINST A DEBTOR BUT THAT
rate reports provide few clues         trading turned highly volatile,        signaled a bear market, but not        quarter results. Many will report        Petition Date.                                                                   FAILS TO DO SO BY THE APPLICABLE BAR DATE DESCRIBED IN THIS NOTICE
                                                                                                                                                                                                                                               SHALL BE ESTOPPED AND ENJOINED FROM THE FOLLOWING:(I) ASSERTING
about the future, while rising         leading the S&P 500 to its steepest    conclusively blossoming into a         drastically reduced earnings, with            2. The Governmental Bar Date. Pursuant to the Bar Date Order, all
                                                                                                                                                              governmental units holding claims against the Debtors that arose or are          ANY SUCH CLAIM AGAINST THE DEBTORS OR THEIR ESTATES OR AGAINST
stock prices are hard to square        drop into a bear market since          new bull market, either.               profit expectations for the rest of      deemedtohave arisenbeforethePetitionDatearerequiredtofileProofsof                ANY REORGANIZED DEBTOR OR SUCCESSOR IN INTEREST FOLLOWING
                                                                                                                                                                                                                                               THE EFFECTIVE DATE OF A CHAPTER 11 PLAN OF REORGANIZATION IN
                                                                                                                                                              Claim by September 8,2020 at 11:59 p.m.,prevailing Central Time.
with the mounting toll of an un-       1933. By March 23, the plunge had         “You could almost argue that        the year looking grim.                        3. The Rejection Bar Date. Pursuant to the Bar Date Order,any entity        THESE CASES, OR PROPERTY THAT (A) IS IN AN AMOUNT THAT EXCEEDS
                                                                                                                                                                                                                                               THE AMOUNT, IF ANY, THAT IS IDENTIFIED IN THE SCHEDULES ON BEHALF
precedented economic collapse.         incinerated almost $10 trillion in     we’re in a bull market and a bear         At the end of March, analysts         asserting any prepetition or postpetition claims against the Debtors
                                                                                                                                                                                                                                               OF SUCH ENTITY AS UNDISPUTED, NONCONTINGENT AND LIQUIDATED OR
                                                                                                                                                              (including administrative claims under Bankruptcy Code section 503(b)
   What’s more, the combination                                               market at the same time,” said Ed-     were expecting earnings for S&P          arising from or relating to the rejection of executory contracts or unexpired    (B) IS OF A DIFFERENT NATURE OR CLASSIFICATION THAN ANY SUCH CLAIM
                                                                                                                                                              leases pursuant to a court order or by operation of Bankruptcy Code sec-         IDENTIFIED IN THE SCHEDULES ON BEHALF OF SUCH ENTITY (ANY SUCH
of rising shares and reduced prof-                                            die Perkin, the chief equity invest-   500 companies to be down 10.5            tion 365(d)(4) (collectively,“Rejection Damages Claims”) are required to         CLAIM IN THIS SUBPARAGRAPH BEING REFERRED TO IN THIS NOTICE AS AN
its is making the market look in-      Rising share prices,                   ment officer at Eaton Vance, a         percent in the second quarter,           file Proofs of Claim by the later of: (i) the General Bar Date; and (ii)
                                                                                                                                                              11:59 p.m., prevailing Central Time, on the date that is twenty-
                                                                                                                                                                                                                                               “UNSCHEDULED CLAIM”);(II)VOTING UPON,OR RECEIVING DISTRIBUTIONS
                                                                                                                                                                                                                                               UNDER,ANY CHAPTER 11 PLAN INTHESE CHAPTER 11 CASES IN RESPECT OF
credibly expensive, according to a                                            Boston-based money manager.            which ends in June. As of Friday,        one (21) days after the entry of the relevant order or the deemed                AN UNSCHEDULED CLAIM;OR (III) WITH RESPECT TO ANY ADMINISTRATIVE
metric widely used by investors to     but falling earnings,                     On Monday, the S&P 500 fell 1.8     they had updated their expecta-          rejection date. The later of these dates is referred to in this Notice as the
                                                                                                                                                              “Rejection Bar Date.”
                                                                                                                                                                                                                                               PRIORITY CLAIM COMPONENT OF ANY REJECTION DAMAGES CLAIM,
                                                                                                                                                                                                                                               ASSERTING ANY SUCH PRIORITY CLAIM AGAINST THE DEBTORS OR THEIR
value the market, the price-to-                                                                                      tions and now think profits will fall                                                                                     ESTATES OR PROPERTY.

earnings ratio.                        and unpredictability.                  percent, as investors dumped re-
                                                                              tail, hospitality and energy shares    more than 25 percent, according
                                                                                                                                                                   4. The Amended Schedules Bar Date. Pursuant to the Bar Date Order,
                                                                                                                                                              if, subsequent to the date of this Notice, a Debtor amends or supple-
                                                                                                                                                              ments its Schedules, the affected claimant is required to file a proof of
                                                                                                                                                                                                                                                   F. RESERVATION OF RIGHTS. The Debtors reserve the right,subject
                                                                                                                                                                                                                                               to the DIP Orders, to:(a) dispute,or assert offsets or defenses against,any
                                                                                                                     to FactSet data.                                                                                                          filed claim or any claim listed or reflected in the Schedules as to nature,
   “Right now you’re kind of in this                                          amid the darkening outlook for                                                  claim or amend any previously filed proof of claim in respect of the new
                                                                                                                                                              or amended scheduled claim by the later of: (i) the General Bar                  amount,liability,priority,classification or otherwise;(b) subsequently des-
no man’s land, purgatory,” said        wealth and ended an 11-year bull       economic growth.                          With earnings shrinking and           Date; and (ii) 11:59 p.m., prevailing Central Time, on the date                  ignate any scheduled claim as disputed, contingent or unliquidated; and
                                                                                                                                                              that is thirty (30) days after the date that notice of the appli-                (c) otherwise amend or supplement the Schedules. Nothing contained in
Brian Belski, chief investment         run.                                      While investors might be            stock prices generally stable, the       cable amendment or supplement to the Schedules is served on                      this Notice shall preclude the Debtors from objecting to any claim,whether
strategist with BMO Capital Mar-          Just as suddenly, stocks staged     tempted to buy stocks now, before      ratio between the two will rise,         the claimant. The later of these dates is referred to in this Notice as the      scheduled or filed,on any grounds.
                                                                                                                                                                                                                                                   G. THE DEBTORS’ SCHEDULES AND ADDITIONAL INFORMATION.
                                                                                                                                                              “Amended Schedules Bar Date.”
kets. “Earnings aren’t going to        an about-face in the last week of      the market starts surging higher,      making stocks look more expen-                B. WHO MUST FILE A PROOF OF CLAIM. Unless an exception                      You may be listed as the holder of a claim against one or more of the
                                                                                                                                                                                                                                               Debtors in the Debtors’ Schedules. Copies of the Debtors’ Schedules, a
give you the answer. The econo-        March, after the Federal Reserve       many of them are torn. That’s be-      sive and potentially making the          applies, if you have a claim that arose or is deemed to have arisen prior
                                                                                                                                                                                                                                               Proof of Claim Form and other information and documents regarding the
                                                                                                                                                              to the Petition Date, you MUST file a proof of claim to vote on a chapter
my’s certainly not going to give                                              cause the recent stock market          market rally more precarious.            11 plan or to share in distributions from the Debtors’ bankruptcy estates.       Debtors’ chapter 11 cases (including the Bar Date Order) are available for
                                       announced plans to pump trillions                                                                                      Claims based on acts or omissions of the Debtors that occurred before the        inspection and download free of charge on the Prime ClerkWebsite.
you the answer. They’re byprod-                                               rally combined with the pandemic       (Highly valued markets often suf-                                                                                             If you rely on the Debtors’ Schedules, it is your responsibility to deter-
                                       of dollars of new money into the                                                                                       Petition Date must be filed on or prior to the applicable Bar Date, even if
                                                                                                                                                                                                                                               mine that the claim is accurately listed in the Schedules. Otherwise,if you
ucts of the pandemic.”                                                        has pushed price-to-earnings ra-       fer some of the most violent pull-       such claims are not now fixed, liquidated or certain or did not mature or
                                       markets and Congress passed a $2                                                                                       become fixed, liquidated or certain before the Petition Date. The excep-         decidetofile aproofofclaim,youmustdosobeforethe applicableBarDate
   If there’s one thing analysts and                                          tios incredibly high. It’s no over-    backs.)                                  tions to the requirement to file a claim by the Bar Dates are described in the   in accordance with the procedures set forth in this Notice.
                                       trillion economic rescue package.                                                                                                                                                                           If you require additional information regarding the filing of a proof of
investors agree on, it’s that nei-                                            statement to say the market is the        That leaves investors in a state      Bar Date Order,which is available on the Prime ClerkWebsite.
                                                                                                                                                                                                                                               claim, you may contact Prime Clerk by telephone at (844) 648-5574 (toll
                                       The announcements — along with                                                of limbo, watching a rally that is
                                                                                                                                                                   C. WHAT TO FILE. Claims should be asserted on proof of claim forms
                                                                                                                                                                                                                                               free in the U.S. and Canada) or (347) 505-5254 (international calls), and
ther the optimists nor the pes-                                               most highly valued it has been in                                               thatconformsubstantiallytothe standardproofofclaimform,OfficialForm
                                       some signs of early success in                                                difficult to make sense of because       B 410. Proof of Claim Forms may be obtained, free of charge, at the Prime        via electronic mail at foresightinfo@primeclerk.com. You also may contact
simists are firmly in control of the                                          almost two decades, just as the                                                 ClerkWebsite or https://www.uscourts.gov/forms/bankruptcy-forms.                 Prime Clerk directly by writing to the Prime Clerk Claims Processing Center.
market’s direction at the moment.      “flattening the curve” of the out-     country plummets into what’s ex-       of how bleak the future looks.                All proof of claim forms must be signed by the claimant or,if the claim-        A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
                                                                                                                                                                                                                                               CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY
That’s because the path of the co-     break in New York — set off a re-      pected to be the deepest recession        In other words, while the mar-
                                                                                                                                                              ant is not an individual,by an authorized agent of the claimant (electronic
                                                                                                                                                              signatures are acceptable). The proof of claim form must be written in           THIS NOTICE,SUCH ASWHETHERTHE HOLDER SHOULD FILE A PROOF
ronavirus crisis is impossible to      markable rally of more than 25         since the Great Depression.            ket is making money, it is churn-        English and be denominated in United States currency. You should attach          OF CLAIM. YOU ARE FURTHER ENCOURAGED TO CAREFULLY REVIEW
                                                                                                                                                                                                                                               THE BAR DATE ORDER AND RELATED MATERIALS ON THE PRIME
                                                                                                                                                              to your completed proof of claim form any documents upon which the
predict.                               percent, catching many investors          Typically, investors calculate a    ing out a lot of confusion, too.         claim is based (or,if such documents are voluminous,attach a summary) or         CLERK WEBSITE.
Case 20-41308   Doc 379   Filed 04/27/20 Entered 04/27/20 16:04:17   Main Document
                                      Pg 5 of 6


                                    Exhibit B
                                                             Case 20-41308                                        Doc 379                         Filed 04/27/20 Entered 04/27/20 16:04:17                                                        Main Document
                                                                                                                                                              Pg 6 of 6
A6 • ST. LOUIS POST-DISPATCH                                                                                                                  CORONAVIRUS OUTBREAK                                                                                                M 1 • Tuesday • 04.21.2020


Virus                                                                                                                                                                                                                                                                         Ohio and Virginia, com-
                                                                                                                                                                                                                                                                              plaining that the shut-
From A1                                                                                                                                                                                                                                                                       downs are destroying their
                                                                                                                                                                                                                                                                              livelihoods and trampling
step-by-step reopenings                                                                                                                                                                                                                                                       their rights.
were underway in Europe,                                                                                                                                                                                                                                                         But Dr. Anthony Fauci,
where the crisis has begun                                                                                                                                                                                                                                                    the government’s top in-
to ebb in places such as                                                                                                                                                                                                                                                      fectious-disease expert,
Italy, Spain and Germany.                                                                                                                                                                                                                                                     warned on ABC: “Unless
Parts of the continent are                                                                                                                                                                                                                                                    we get the virus under
perhaps weeks ahead of                                                                                                                                                                                                                                                        control, the real recovery
the U.S. on the infection                                                                                                                                                                                                                                                     economically is not going
curve of the virus, which                                                                                                                                                                                                                                                     to happen.”
has killed about 170,000                                                                                                                                                                                                                                                         Boeing’s shutdown went
people worldwide, accord-                                                                                                                                                                                                                                                     into effect March 25 after
ing to a tally kept by Johns                                                                                                                                                                                                                                                  workers tested positive for
Hopkins University.                                                                                                                                                                                                                                                           the virus and an inspec-
   Trump said late Monday                                                                                                                                                                                                                                                     tor for the company died.
that he will sign an execu-                                                                                                                                                                                                                                                   Washington was the first
tive order “to temporarily                                                                                                                                                                                                                                                    state to see a spike in CO-
suspend immigration into                                                                                                                                                                                                                                                      VID-19 cases and enacted
the United States” because                                                                                                                                                                                                                                                    strict shutdown orders
of the coronavirus.                                                                                                                                                                                                                                                           that helped tamp the virus
   “In light of the attack                                                                                                                                                                                                                                                    down.
from the Invisible Enemy,                                                                                                                                                                                                                                                        The crisis has exacer-
as well as the need to pro-                                                                                                                                                                                                                                                   bated problems at Boeing,
tect the jobs of our GREAT                                                                                                                                                                                                                                                    which is in dire financial
American Citizens, I will                                                                                                                                                                                                                                                     trouble and under federal
be signing an Executive                                                                                                                                                                                                                                                       investigation over two
Order to temporarily sus-                                                                                                                                                                                                                                                     crashes of its 737 MAX
pend immigration into the                                                                                                                                                                                                                                                     jetliner that killed 346
United States!” Trump                                                                                                                                                                                                                                                         people.
tweeted.                                                                                                                                                                                                                              MATT ROURKE, ASSOCIATED PRESS              Union representatives
   He offered no details as                                     Protesters demonstrate on Monday at the state Capitol in Harrisburg, Pa., demanding that Gov. Tom Wolf reopen                                                                                                 spent the day walking
to what immigration pro-                                        Pennsylvania’s economy even as new social-distancing mandates took effect at stores and other commercial buildings.                                                                                           through factories to see
grams might be affected                                                                                                                                                                                                                                                       what safeguards had been
by the order. The White                                         stores would be allowed                                           about a testing shortage.                                       istration sent each state               • Massachusetts has                 put in place.
House did not immedi-                                           to offer curbside service.                                          Kansas’      Democratic                                       a detailed list Monday of            emerged as an alarming                    At Doosan Bobcat,
ately elaborate on Trump’s                                      Tennessee Gov. Bill Lee                                           Gov. Laura Kelly said the                                       testing capacity. But Mary-          hot spot of contagion, with            spokeswoman          Stacey
tweeted announcement.                                           announced Monday that                                             current federal effort “re-                                     land’s Republican Gov.               over 1,700 dead and offi-              Breuer said the reopening
   Businesses that start op-                                    businesses across most of                                         ally is not good enough if                                      Larry Hogan said much of             cials hoping to bend the               came after two weeks spent
erating again in the U.S. are                                   the state would begin re-                                         we’re going to be able to                                       the unused lab machinery             curve through aggressive               putting in safety measures.
likely to engender good will                                    opening as early as next                                          start to open our economy.                                      listed for his state was in          contact tracing.                          “There is definitely still
with the Trump adminis-                                         week, although the order                                          We cannot do that safely                                        federal labs the state does             • New York, with the                some concern and do we
tration at a time when it is                                    did not cover counties with                                       without the tests in place.”                                    not have access to. Pence            worst outbreak in the na-              feel 100% safe? Obviously
doling out billions in relief                                   the largest cities, includ-                                         Supply shortages have                                         said the administration has          tion, reported that hos-               not,” said William Wilkin-
to companies. But the re-                                       ing Nashville, Memphis,                                           stymied U.S. testing for                                        agreed to open up federal            pitalizations in the state             son, a Bobcat welder and
openings being announced                                        Knoxville and Chatta-                                             weeks. The needs range                                          labs to help states.                 have leveled off and the               president of a United
are a drop in the bucket                                        nooga. Both states are led                                        from basic supplies like                                           Hogan announced Mon-              day’s death toll, at 478,              Steelworkers union lo-
compared with the more                                          by Republicans.                                                   swabs and protective gear                                       day that the state had re-           was the lowest in three                cal. He said workers there
than 22 million Americans                                         Republican West Vir-                                            to highly specialized lab-                                      ceived 500,000 tests from            weeks, down from a peak                were wearing face masks
thrown out of work by the                                       ginia Gov. Jim Justice said                                       oratory chemicals needed                                        South Korea — a “game-               of nearly 800. Still, the              and keeping their distance
crisis.                                                         Monday that he would                                              to analyze patient results.                                     changing” deal negotiated            city canceled three of its             from one another.
   In a dispute that has                                        allow hospitals to begin                                          Hospitals, laboratories and                                     by his wife, Yumi Hogan,             biggest June events: the                  Detroit’s major auto-
turned nakedly political,                                       performing elective pro-                                          state health departments                                        who grew up outside Seoul.           Puerto Rican Day parade,               makers suspended opera-
President Donald Trump                                          cedures if the facilities                                         report scouring the globe                                          “They want the states             the Israel parade and the              tions a month ago but are
has been agitating to re-                                       met an unspecified set of                                         to secure orders, compet-                                       to take the lead, and we             gay pride march.                       negotiating with union
start the economy, singling                                     criteria, while Democratic                                        ing against each other and                                      have to go out and do it                • A meatpacking plant in            leaders in hopes of reopen-
out Democratic-led states                                       Colorado Gov. Jared Polis                                         their peers abroad.                                             ourselves, and so that’s             Minnesota was shut down                ing in May. Some opera-
and egging on protest-                                          said Monday that he would                                           The governors’ plea for                                       exactly what we did,” Ho-            after an outbreak there.               tions are being converted
ers who feel governors are                                      let his statewide stay-at-                                        stepped-up coordination                                         gan said.                            But Iowa Gov. Kim Reyn-                to build ventilators.
moving too slowly.                                              home order expire next                                            came on the latest day                                             The death toll in the U.S.        olds refused to order the                 Even with the outbreak
   Some states — mostly                                         week as long as strict so-                                        when the Trump admin-                                           stood at more than 40,000            closing of any slaughter-              easing in places, the head
Republican-led ones —                                           cial distancing and other                                         istration provided discor-                                      — the highest in the world           houses in her state that are           of the World Health Orga-
have relaxed restrictions,                                      individual protective mea-                                        dant messaging: Trump                                           — with over 750,000 con-             seeing alarming increases              nization, Tedros Adhanom
and on Monday announced                                         sures continued.                                                  blasted state leaders on                                        firmed infections, by Johns          in COVID-19, saying:                   Ghebreyesus, cautioned,
that they would take fur-                                         But governors from                                              Twitter for being too de-                                       Hopkins’ count. The true             “Without them, people’s                “The worst is yet ahead of
ther steps to reopen their                                      many other states said                                            pendent on federal gov-                                         figures are believed to be           lives and our food supply              us.” He did not specify why
economies.                                                      they lacked the testing                                           ernment and said later that                                     much higher, in part be-             will be impacted.”                     he believed so. But there
   Georgia Gov. Brian Kemp                                      supplies they need and                                            some governors just didn’t                                      cause of limited testing                Mobilized by the far                were signs the virus was
announced that gyms, hair                                       warned they could get hit                                         understand what they had,                                       and difficulties in count-           right, many Americans                  swelling in Africa, where
salons, bowling alleys and                                      by a second wave of infec-                                        while Vice President Mike                                       ing the dead.                        have taken to the streets in           the health care system is
tattoo parlors were among                                       tions, given how people                                           Pence assured governors                                            In other developments:            places such as Michigan,               in poor condition.
businesses that could re-                                       with no symptoms can still                                        the government was work-
open Friday, as long as                                         spread the disease.                                               ing around-the-clock to

                                                                                                                                                                                                       Air Scrubber
owners followed strict so-                                        “Who in this great state                                        help them ramp up testing.
cial distancing and hygiene                                     actually believes that they                                         Pence sought to soften
requirements.
   The governor said a de-
                                                                care more about jet skiing
                                                                than saving the lives of
                                                                                                                                  the administration’s mes-
                                                                                                                                  sage amid growing clamor                                         Whole House Air Purifier
cline in emergency room                                         the elderly or the vulner-                                        from both parties for a na-
visits by people with flu-
like symptoms indicated
                                                                able?” Democratic Michi-
                                                                gan Gov. Gretchen Whit-
                                                                                                                                  tional testing strategy to
                                                                                                                                  help secure testing swabs,
                                                                                                                                                                                                      Destroys up to 99% of all surface and
that infections were go-
ing down. But he also ac-
                                                                mer remarked, referring to
                                                                restrictions in place in her
                                                                                                                                  chemical reagents and
                                                                                                                                  other crucial supplies.
                                                                                                                                                                                                            airborne contaminants!
knowledged that Georgia
had lagged in COVID-19
                                                                state. “This action isn’t
                                                                about our individual right
                                                                                                                                    “When it comes to test-
                                                                                                                                  ing, we’re here to help,”                                              Including common Flu viruses
testing and announced                                           to gather. It’s about our                                         Pence told governors dur-
new initiatives to ramp it                                      parents’ right to live.”                                          ing a videoconference
up.
   Texas on Monday began
                                                                  Trump took to Twitter
                                                                to complain that the “radi-
                                                                                                                                  from the headquarters of
                                                                                                                                  the Federal Emergency                                                                                                                        Regular Price
                                                                                                                                                                                                                                                                         $999*
a week of slow reopen-                                          cal left” and “Do Nothing                                         Management Agency. The
ings, starting off with                                         Democrats” are “playing                                           Associated Press obtained
state parks, while officials                                    a very dangerous politi-                                          audio of the call.
said that later in the week,                                    cal game” by complaining                                            Pence said the admin-

                      UNITED STATES BANKRUPTCY COURT                                             explanation as to why the documents are not available.
           EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION                                            Except as otherwise set forth in the Bar Date Order, all claimants asserting a claim
                                        ) Chapter 11                                             against more than one Debtor must file a separate proof of claim with respect to each
 In re:                                 ) Case No. 20-41308-659                                  such Debtor and identify on each proof of claim the particular Debtor against which such
 FORESIGHT ENERGY LP, et al., )                                                                  claim is asserted and the case number for that particular Debtor. If any proof of claim does
                                            (Jointly Administered)
                      Debtors.                                                                   not clearly specify the name of the Debtor against which the claim is asserted (including
                                        ) Related Docket No.: 30
        NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM                                        listing multiple Debtors), that proof of claim shall be administered as though it was
PLEASE TAKE NOTICE OF THE FOLLOWING:                                                             filed against Foresight Energy LP (Case No. 20-41308-659), unless a single different case
    On April 14,2020,the United States Bankruptcy Court for the Eastern District of Missouri     number is clearly specified. Notwithstanding the foregoing,the failure of any entity to file
(the“Court”) entered an order (Docket No.322) (the“Bar Date Order”) establishing certain         its proof of claim against the correct Debtor shall not constitute cause to expunge the proof


                                                                                                                                                                                                            *Free with Full System
deadlines for the filing of Proofs of Claim in the chapter 11 cases of Foresight Energy LP       of claim. Rather, the Debtors may seek to reclassify the proof of claim so that the claim is
and certain of its direct and indirect subsidiaries listed below (collectively, the“Debtors”):   asserted against the proper Debtor on notice to the affected claimant.
Debtor’s Name, Debtor’s Case Number: Foresight Energy LP, 20-41308; Foresight                        Any entity asserting a Rejection Damages Claim with an administrative claim
Energy GP LLC, 20-41309; Foresight Energy LLC, 20-41312; Foresight Energy Employee               component must file as part of its proof of claim a detailed statement describing the nature
                                                                                                 and basis of any portion of the Rejection Damages Claim asserting an administrative

                                                                                                                                                                                                                 Installation!
Services Corporation, 20-41316; Foresight Energy Services LLC, 20-41319; Foresight
Receivables LLC, 20-41321; Sugar Camp Energy, LLC, 20-41336; Macoupin Energy LLC,                priority under Bankruptcy Code section 503(b) (the“Administrative Claim Supplement”).
20-41331; Williamson Energy, LLC, 20-41327; Foresight Coal Sales LLC, 20-41323; Tanner               Under the Bar Date Order, the filing of a proof of claim form, along with an attached
Energy LLC, 20-41317; Sitran LLC, 20-41310; Seneca Rebuild LLC, 20-41311; Oeneus LLC,            Administrative Claim Supplement, if applicable, shall be deemed to satisfy the procedural
20-41313; Adena Resources, LLC, 20-41314; Hillsboro Transport LLC, 20-41318; American
Century Transport LLC, 20-41322; Akin Energy LLC, 20-41326; American Century Mineral
                                                                                                 requirements for the assertion of a Rejection Damages Claim (including any administrative
                                                                                                 claim included therein). All other administrative claims under Bankruptcy Code                     With the purchase and installation of any complete Trane 16SEER+ system. May not combine with other offers.
LLC, 20-41330; Foresight Energy Finance Corporation, 20-41333; Foresight Energy Labor            section 503(b) must be made by separate requests for payment in accordance with
LLC, 20-41337; Viking Mining LLC, 20-41325; M-Class Mining, LLC, 20-41335; MaRyan                Bankruptcy Code section 503(a) and shall not be deemed proper if made by proof of
Mining LLC,20-41320;Mach Mining,LLC,20-41338;Logan Mining LLC,20-41325;LD Labor                  claim. No deadline has been established for the filing of administrative claims other than
Company LLC, 20-41324; Coal Field Repair Services LLC, 20-41329; Coal Field Construction         (a) claims under Bankruptcy Code section 503(b)(9) and (b) any portion of a Rejection
Company LLC,20-41334; Hillsboro Energy LLC,20-41328.                                             Damages Claim seeking administrative priority,which claims must be filed by the General
    More information can be obtained, free of charge, from the website                           Bar Date and the Rejection Bar Date,respectively.
maintained by the Debtors’ claims, noticing and balloting agent, Prime Clerk                         D. WHEN AND WHERE TO FILE. Claimants must submit Proofs of Claim either (a)
LLC (“Prime Clerk”), at https://cases.primeclerk.com/foresightenergy (the                        through the CM/ECF system on the Court’s website at https://www.moeb.uscourts.gov/
“Prime Clerk Website”).                                                                          electronic-filing; or (b) electronically using the Electronic Proof of Claim (ePOC) Program
    By the Bar Date Order, the Court established: (i) May 26, 2020 at 11:59 p.m.,                on the Court’s website at https://www.moeb.uscourts.gov/epoc-electronic-proof-claim-
                                                                                                 filing; or (c) by first-class mail or overnight courier to Clerk of the Bankruptcy Court,




                                                                                                                                                                                                                                                                               0%
prevailing Central Time (the “General Bar Date”), as the general deadline for entities
to file Proofs of Claim in the Debtors’ cases for claims against the Debtors that arose or       Eastern District of Missouri,111 S.10th St.,4th Floor,St.Louis,MO 63102;or (d) by first-class
are deemed to have arisen prior to the date on which the Debtors filed their chapter 11          mail, overnight courier, or hand-delivery to Foresight Energy LP Claims Processing
petitions, March 10, 2020 (the “Petition Date”); and (ii) September 8, 2020 at 11:59             Center,c/o Prime Clerk LLC, 850 3rd Avenue, Suite 412, Brooklyn, NY 11232. Proofs
p.m., prevailing Central Time (the“Governmental Bar Date”), as the general deadline              of claim must be actually received by 11:59 p.m., prevailing Central Time, on or before
for governmental units to file Proofs of Claim in the Debtors’ cases for claims against the      the applicable Bar Date. Proofs of claim may NOT be delivered by facsimile or
Debtors that arose or are deemed to have arisen prior to the Petition Date. As described         electronic mail transmission. Any facsimile or electronic mail submission will not be
below, the Bar Date Order also establishes different bar dates for certain categories of         accepted and will not be deemed filed until a proof of claim is submitted by one of the
claims.                                                                                          approved methods described above.
    As used in this Notice, the terms “claim,”“entity,”“governmental unit,” and “person”             Proof of claim forms will be docketed and maintained by the Court with a duplicate
have the meanings given to them under applicable sections of title 11 of the United States       claims register maintained by the Debtors’claims agent,Prime Clerk.If you wish to receive
                                                                                                 acknowledgement of the Court’s or Prime Clerk’s receipt of a proof of claim, you must
                                                                                                                                                                                                                                                                                  FINANCING
Code (the“Bankruptcy Code”).
    A. THE BAR DATES. The Bar Date Order establishes the following bar dates for filing          submit to the Court or Prime Clerk by the applicable Bar Date and concurrently with your
Proofs of Claim or requests for payment of certain administrative expenses in these cases        original proof of claim: (a) a copy of the original proof of claim; and (b) a self-addressed,

                                                                                                                                                                                                                                                                                  AVAILABLE
(collectively,the“Bar Dates”):                                                                   postage prepaid return envelope.
    1. The General Bar Date. Pursuant to the Bar Date Order, except as described below,              E. CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE APPLICABLE
all entities holding claims (whether secured, unsecured, priority or unsecured priority,         BAR DATE. EXCEPT AS OTHERWISE SET FORTH IN THE BAR DATE ORDER, ANY ENTITY THAT
including section 503(b)(9) claims) against the Debtors that arose or are deemed to have         IS REQUIRED TO FILE A PROOF OF CLAIM WITH RESPECT TO A PARTICULAR CLAIM AGAINST
arisen prior to the commencement of these cases are required to file Proofs of Claim by          A DEBTOR BUT THAT FAILS TO DO SO BY THE APPLICABLE BAR DATE DESCRIBED IN THIS
May 26, 2020 at 11:59 p.m., prevailing Central Time. The General Bar Date applies to             NOTICE SHALL BE ESTOPPED AND ENJOINED FROM THE FOLLOWING: (I) ASSERTING ANY
all types of claims against the Debtors that arose prior to the Petition Date.                   SUCH CLAIM AGAINST THE DEBTORS OR THEIR ESTATES OR AGAINST ANY REORGANIZED
    2. The Governmental Bar Date. Pursuant to the Bar Date Order,all governmental units          DEBTOR OR SUCCESSOR IN INTEREST FOLLOWING THE EFFECTIVE DATE OF A CHAPTER 11
holding claims against the Debtors that arose or are deemed to have arisen before the            PLAN OF REORGANIZATION IN THESE CASES,OR PROPERTY THAT (A) IS IN AN AMOUNT THAT
Petition Date are required to file Proofs of Claim by September 8, 2020 at 11:59 p.m.,           EXCEEDS THE AMOUNT, IF ANY,THAT IS IDENTIFIED IN THE SCHEDULES ON BEHALF OF SUCH
                                                                                                 ENTITY AS UNDISPUTED, NONCONTINGENT AND LIQUIDATED OR (B) IS OF A DIFFERENT


                                                                                                                                                                                                                               Free Parts & Labor
prevailing Central Time.
    3. The Rejection Bar Date. Pursuant to the Bar Date Order, any entity asserting any          NATURE OR CLASSIFICATION THAN ANY SUCH CLAIM IDENTIFIED IN THE SCHEDULES ON
prepetition or postpetition claims against the Debtors (including administrative claims          BEHALF OF SUCH ENTITY (ANY SUCH CLAIM IN THIS SUBPARAGRAPH BEING REFERRED
under Bankruptcy Code section 503(b) arising from or relating to the rejection of executory      TO IN THIS NOTICE AS AN “UNSCHEDULED CLAIM”); (II) VOTING UPON, OR RECEIVING
contracts or unexpired leases pursuant to a court order or by operation of Bankruptcy Code       DISTRIBUTIONS UNDER, ANY CHAPTER 11 PLAN IN THESE CHAPTER 11 CASES IN RESPECT
                                                                                                 OF AN UNSCHEDULED CLAIM; OR (III) WITH RESPECT TO ANY ADMINISTRATIVE PRIORITY
                                                                                                                                                                                                         PROTECTION
                                                                                                                                                                                                                            Limited Lifetime W
                                                                                                                                                                                                                                             Warranty
section 365(d)(4) (collectively,“Rejection Damages Claims”) are required to file Proofs of
Claim by the later of: (i) the General Bar Date; and (ii) 11:59 p.m., prevailing                 CLAIM COMPONENT OF ANY REJECTION DAMAGES CLAIM, ASSERTING ANY SUCH PRIORITY
Central Time, on the date that is twenty-one (21) days after the entry of the                    CLAIM AGAINST THE DEBTORS OR THEIR ESTATES OR PROPERTY.                                                    PLAN
relevant order or the deemed rejection date. The later of these dates is referred to in              F. RESERVATION OF RIGHTS. The Debtors reserve the right, subject to the DIP
this Notice as the“Rejection Bar Date.”                                                          Orders, to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim
    4. The Amended Schedules Bar Date. Pursuant to the Bar Date Order, if, subsequent            listed or reflected in the Schedules as to nature, amount, liability, priority, classification
                                                                                                 or otherwise; (b) subsequently designate any scheduled claim as disputed, contingent or
to the date of this Notice, a Debtor amends or supplements its Schedules, the affected
                                                                                                 unliquidated; and (c) otherwise amend or supplement the Schedules. Nothing contained                                           With the purchase and installation of any complete Trane 16SEER+
claimant is required to file a proof of claim or amend any previously filed proof of claim
in respect of the new or amended scheduled claim by the later of: (i) the General Bar            in this Notice shall preclude the Debtors from objecting to any claim, whether scheduled                                        system.V
                                                                                                                                                                                                                                 system.Value of over $1000. May not combine with other offers.
Date; and (ii) 11:59 p.m., prevailing Central Time, on the date that is thirty (30)              or filed,on any grounds.
days after the date that notice of the applicable amendment or supplement to                         G. THE DEBTORS’ SCHEDULES AND ADDITIONAL INFORMATION. You may
the Schedules is served on the claimant. The later of these dates is referred to in this         be listed as the holder of a claim against one or more of the Debtors in the Debtors’
Notice as the“Amended Schedules Bar Date.”                                                       Schedules. Copies of the Debtors’ Schedules, a Proof of Claim Form and other information
    B. WHO MUST FILE A PROOF OF CLAIM. Unless an exception applies, if you have                  and documents regarding the Debtors’chapter 11 cases (including the Bar Date Order) are
a claim that arose or is deemed to have arisen prior to the Petition Date, you MUST file a       available for inspection and download free of charge on the Prime Clerk Website.

                                                                                                                                                                                                                             INDOOR COMFORT TEAM
proof of claim to vote on a chapter 11 plan or to share in distributions from the Debtors’           If you rely on the Debtors’Schedules,it is your responsibility to determine that the claim
bankruptcy estates.Claims based on acts or omissions of the Debtors that occurred before         is accurately listed in the Schedules. Otherwise, if you decide to file a proof of claim, you
the Petition Date must be filed on or prior to the applicable Bar Date, even if such claims      must do so before the applicable Bar Date in accordance with the procedures set forth
are not now fixed, liquidated or certain or did not mature or become fixed, liquidated or        in this Notice.
                                                                                                     If you require additional information regarding the filing of a proof of claim, you may
                                                                                                                                                                                                                             EFFICIENT HEATING AND AIR CONDITIONING
certain before the Petition Date. The exceptions to the requirement to file a claim by the
Bar Dates are described in the Bar Date Order,which is available on the Prime ClerkWebsite.      contact Prime Clerk by telephone at (844) 648-5574 (toll free in the U.S. and Canada) or
                                                                                                 (347) 505-5254 (international calls), and via electronic mail at foresightinfo@primeclerk.
                                                                                                                                                                                                                                        Comfort you can trust.
    C. WHAT TO FILE. Claims should be asserted on proof of claim forms that conform
substantially to the standard proof of claim form,Official Form B 410. Proof of Claim Forms      com. You also may contact Prime Clerk directly by writing to the Prime Clerk Claims
                                                                                                 Processing Center.
                                                                                                                                                                                                                                         CALL NOW
                                                                                                                                                                                                       314-735-0725 • 618-319-4558
may be obtained,free of charge,at the Prime Clerk Website or https://www.uscourts.gov/
forms/bankruptcy-forms.                                                                              A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
    All proof of claim forms must be signed by the claimant or, if the claimant is not an        AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE, SUCH
individual, by an authorized agent of the claimant (electronic signatures are acceptable).       AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM. YOU ARE FURTHER
The proof of claim form must be written in English and be denominated in United States           ENCOURAGED TO CAREFULLY REVIEW THE BAR DATE ORDER AND RELATED
                                                                                                 MATERIALS ON THE PRIME CLERK WEBSITE.
                                                                                                                                                                                                                                            Expires
                                                                                                                                                                                                                                            Expires 5/5/2020
                                                                                                                                                                                                                                                    3/31/2020
currency. You should attach to your completed proof of claim form any documents upon
which the claim is based (or, if such documents are voluminous, attach a summary) or an                                                                                                            Indoor Comfort Team may not offer services in all areas where this ad is distributed.
